SUMMARY ORDER

UPON DUE CONSIDERATION of this petition for review of a Board of Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Petitioner Navid Abbas, a native and citizen of Pakistan, seeks review of a May 8, 2013 decision of the BIA affirming the July 15, 2011 decision of Immigration ■ Judge (“IJ”) Michael Rocco, ordering Abbas removed from the United States. In re Navid Abbas, No. A078 389 008 (B.I.A. May 8, 2013), aff'g No. A078 389 008 (Immig. Ct. Buffalo July 15, 2011). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
The only issue before us is whether the doctrine of res judicata barred the initiation of removal proceedings against Abbas based on the I J’s termination of rescission proceedings in 2008, when the IJ granted Abbas’s unopposed motion to terminate the rescission proceedings for failure of proof of timely service.
Under the circumstances of this case, we review the decision of the IJ as supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). We review decisions regarding the application of the doctrine of res judicata de novo. See Channer v. Dep’t of Homeland Sec., 527 F.3d 275, 279 (2d Cir.2008).
“The preclusive effect of a judgment is defined by claim preclusion and issue preclusion, which are collectively referred to as ‘res judicata.’ ” Taylor v. Sturgell, 553 *38U.S. 880, 892, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008). The doctrine of claim preclusion “forecloses successive litigation of the very same claim, whether or not relitigation of the claim raises the same issues as the earlier suit.” Id. (internal quotation marks omitted). The related doctrine of issue preclusion “bars successive litigation of an issue of fact or law actually litigated and resolved in a valid court determination essential to the prior judgment.” Id. (internal quotation marks omitted). “[0]nce a court has decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case.” Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980); see also Balderman v. U.S. Veterans Admin., 870 F.2d 57, 62 (2d Cir.1989); In re Fedorenko, 19 I. & N. Dec. 57, 61 (B.I.A.1984). Claim preclusion applies only if the first proceeding resulted in a final judgment on the merits. Allen, 449 U.S. at 94, 101 S.Ct. 411. Issue preclusion applies only to issues that were actually litigated and decided in the prior proceeding. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir.2002).
The rules of preclusion did not bar the initiation of removal proceedings against Abbas. The issues and facts underlying both Abbas’s rescission and removal proceedings were the same-his inadmissibility based on his misrepresentation of U.S. citizenship in his passport application and his failure to disclose facts related to his inadmissibility in applying to adjust status. In Abbas’s first proceeding, however, the IJ did not decide whether Abbas was inadmissible. Rather, the IJ granted Abbas’s unopposed motion to terminate rescission proceedings on the procedural ground that the government failed to demonstrate timely service of its Notice of Intent to Rescind. As the prior proceeding neither resulted in a final judgment on the merits, nor adjudicated the issue of Abbas’s inadmissibility, the government was not precluded from either initiating these removal proceedings or reasserting Abbas’s inadmissibility.
For the foregoing reasons, the petition for review is DENIED.